Citation Nr: 1525197	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-24 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in March 2015.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded because the evidence is currently too inadequate to determine if the Veteran set foot in Vietnam, which is the material fact in dispute in this appeal.  

The Veteran maintains that he had visitation to the Republic of Vietnam while his ship, the USS Kearsarge, was en route or off Yankee Station.  See Board Hr'g Tr. 2.  This occurred because he was granted emergency leave to visit his mother, who had lung cancer.  Board Hr'g Tr. 4.  He flew off the USS Kearsarge on a Grumman C-1 TF-1 Trader aircraft, which first landed in Vietnam before proceeding to Subic Bay, Philippines.  See Board Hr'g Tr. 8-9.  He believes that the aircraft landed in Cam Ranh Bay.  See Board Hr'g Tr. 15.   

At present, there are certain facts which are not in dispute.  First, that he was assigned to USS Kearsarge (CVS-33) during this time period.  Second, that he was transferred off the Kearsarge on Emergency Leave on October 22, 1967, with the final destination being Travis AFB, California.  Finally, that he arrived at US Naval Station, Long Beach, on November 11, 1967.  

Furthermore, the service department confirmed in August 2008 that the command history of the Kearsarge reveals that the ship was underway towards Yankee Station in the Gulf of Tonkin on October 22, 1967, and "[m]any helicopters are recorded as arriving and departing the ship almost every day, along with aircraft."  

Aside from these undisputed facts, there remain four unresolved questions:  (1) what specific aircraft(s) departed the Kearsarge on October 22, 1967; (2) whether any of those aircraft had Vietnam as its destination; (3) whether any of those aircraft was transporting personnel; and (4) if so, whether the Veteran was one of those personnel.  

At his Board hearing, the Veteran introduced into the record certain circumstantial evidence, which was felt to increase the likelihood that these events happened.  For instance, he stated that the distance from Yankee Station to Clark AFB would be approximately 1,305 kilometers.  See Board Hr'g Tr. 7.  The plane the Veteran flew on had a flight range of 2,093 kilometers.  See Board Hr'g Tr. 8-9.  He feels that, based on this information, the aircraft must have stopped to refuel before proceeding to Subic Bay. 

The Board notes that this conclusion does not necessarily follow from the facts given.  In fact, it would seem to be well within this aircraft's flight range to fly to either Vietnam or Subic Bay directly from the Kearsarge, if the remaining information given about this aircraft and the ship's location is correct.  However, the Board is mindful that the plane could have had some other reason to fly to Vietnam aside from refueling.  For instance, publicly available information indicates that this aircraft was commonly used to transport mail.  

Overall, however, the evidentiary record currently available to the Board is too incomplete to allow the Board to draw these inferences.  The information provided by the Veteran at the hearing indicates that the aircraft might have first gone to Vietnam.  However, the circumstantial evidence presented is too speculative and hypothetical at this point to resolve reasonable doubt on the material issues of fact here.  See 38 C.F.R. § 3.102 (a reasonable doubt is one "one within the range of probability as distinguished from pure speculation or remote possibility.").  

Accordingly, further direct evidence is needed.  Imperative here, the Board refers back to the August 2008 response from the service department, which states that flights from the USS Kearsarge "are recorded" in the "command history."  A copy of this command history was not provided to the Board, and there is no indication that it is unavailable for review.  Therefore, it appears reasonable to obtain this command history, and any other historical record, so that the Board can review and evaluate all the sources of information bearing on the case.  See, e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and/or records custodian(s), with a request for a copy of the command history, deck logs, flight manifests, and all other direct source(s) of information bearing on the likelihood that the Veteran left USS Kearsarge (CVS-33) on October 22, 1967, in an aircraft bound for Vietnam.  The actual sources of information-instead of summaries-should be obtained, if possible.

2.  Document all efforts to obtain the information identified in paragraph 1, and inform the Veteran of such efforts.  

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the action completed in paragraphs 1-2 above, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




